Citation Nr: 0913037	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected bilateral 
hallux rigidus of the first matacarpophalangeal joint with 
arthritic changes, status post surgical fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 1978, from December 1990 to November 1991, and from 
January 1997 to October 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in February 2009, at the Seattle RO, 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the testimony is in the claims file.


FINDING OF FACT

The Veteran is shown by competent medical evidence to have a 
degenerative joint disease of both hips that was caused or 
aggravated by his service- connected bilateral hallux rigidus 
of the first matacarpophalangeal joint with arthritic 
changes, status post surgical fusion.


CONCLUSION OF LAW

Bilateral degenerative joint disease of the hips was caused 
or aggravated by a service- connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the Veteran is claiming entitlement to service 
connection for bilateral hip disorder as secondary to his 
service- connected bilateral hallux rigidus of the first 
matacarpophalangeal joint with arthritic changes.

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).


The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a bilateral hip 
disorder, as secondary to service-connected bilateral hallux 
rigidus of the first matacarpophalangeal joint with arthritic 
changes.  The record clearly demonstrates that the Veteran is 
service-connected for bilateral hallux rigidus of the first 
matacarpophalangeal joint with arthritic changes.  Element 
(2) of the Wallin analysis has therefore been met.

With regard to the first and third elements, medical evidence 
of a current disability and medical evidence of a nexus 
between the in-service injury and the current disability, the 
record contains several medical opinions which address the 
issue of whether the Veteran has a current bilateral hip 
disorder and whether there is a medical nexus between the 
Veteran's bilateral hip disorder and his service-connected 
bilateral hallux rigidus of the first matacarpophalangeal 
joint with arthritic changes.  There is both positive and 
negative evidence in this regard.

The evidence weighing against the Veteran's claim includes 
the reports of two VA examinations, conducted in July 2005 
and January 2008.  At the July 2005 VA examination, the 
examiner stated that at worst, the Veteran had mild arthritic 
changes in his left hip.  He continued that the Veteran's 
bilateral hip pain appeared to be related to low back issues 
rather than to primary hip issues.  He further stated that 
the Veteran appeared to have lumbosacral spondylosis, with a 
combination of degenerative disc disease and degenerative 
joint disease, which was an independent condition related to 
his physical activities and on a more likely than not basis, 
it was not related to the foot condition, per se.  

At the January 2008 VA examination, the examiner diagnosed 
bilateral hip strain; however he noted that X-ray findings 
were within normal limits.  No opinion was given with respect 
to etiology.

On the other hand, an independent medical opinion, obtained 
in March 2008, diagnosed the Veteran with degenerative 
arthritis of the hips.  Based on a review of the Veteran's 
claims file, to include the reports of the July 2005 and 
January 2008 examinations and the related radiographic tests, 
the independent medical examiner diagnosed the Veteran as 
having degenerative arthritis of the hips.  Explicit 
discussion was given with regard to the radiographic studies 
that showed early degenerative arthritis of the hips.  He 
opined that the Veteran's bilateral hip condition (arthritis 
of the hips) was at least as likely as not secondary to his 
bilateral foot condition.  The examiner explained that 
changes in biomechanics over time lead to changes in the 
articular surfaces of the joints, which would be evident over 
time and after several years on radiographic studies, namely 
compatible with degenerative arthritic changes.  The examiner 
therefore concluded that the Veteran's bilateral hip disorder 
was secondary to his bilateral foot disorder. 

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board notes that July 2005 and 
January 2008 VA examinations do not directly address the 
issue of secondary service connection; the July 2005 VA 
examiner focused his analysis on the Veteran's back disorder 
(which, incidentally, is also service-connected), and the 
January 2008 VA examiner did not provide an opinion since he 
found no evidence of a current diagnosis.  On the other hand, 
the independent medical examiner provided a firm conclusion 
and offered clinical data and supporting rationale for this 
conclusion.  Thus, the Board finds the March 2008 independent 
medical opinion to be of greater probative value than the 
June 2005 and January 2008 VA examinations. 

Thus, to the extent that there is any reasonable doubt 
regarding the issue at hand, such doubt is resolved in favor 
of the Veteran.  Accordingly, the Board concludes that 
secondary service connection for a bilateral hip disorder is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


ORDER

Entitlement to service connection for a degenerative joint 
disease of both hips, claimed as secondary to service-
connected bilateral hallux rigidus of the first 
matacarpophalangeal joint with arthritic changes, status post 
surgical fusion, is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


